Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 02/11/2021.
Claims 19-34are currently pending.
Claims 19-34 are rejected.
Claims 19, 24 and 30 are independent claims.

Claim Rejections - 35 USC § 112
5. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. 	Claims 19-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
7. 	Claims 19, 24 and 30 recite the below new matter:
“modify bandwidth available for transmission of packets of the first traffic class without modifying a minimum bandwidth available for transmission of packets of the second traffic class, wherein the modify bandwidth available for transmission of packets of the first traffic class without modifying a minimum bandwidth available for transmission of packets of the second traffic class provides at least a required minimum of bandwidth for transmission of packets of the second traffic class and re-allocates at least a portion of extra bandwidth to the bandwidth available for transmission of packets of the first traffic class based on the first traffic class having a lower available bandwidth than the second traffic class;” which could not be found in original disclosure.
Claims 20-23 depend on claim 19, thus they are rejected for the same reason.
	Claims 25-29 depend on claim 24, thus they are rejected for the same reason.
	Claims 31-34 depend on claim 30, thus they are rejected for the same reason.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412